DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 15 and 19 (Currently Amended)
Claims 4-14 and 16-17 (Original)
Claim 18 (Previously Presented)

Response to Argument
Applicant’s amendments and arguments filed on 10/19/2020 have been fully considered but are moot because the amendments has necessitated the new ground(s) of rejection presented in this office action. Due to the abandonment of the application 15/193610, on 09/09/2020, the previous non-statutory double patenting rejection has been withdrawn. In the previous office action, 04/17/2020, there was not any 102(a) (1) rejection as mentioned on page 9 of the Remark section.

Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
non-obviousness.

Claims 1-4, 8-9 and 13-17 are rejected, under 35 U.S.C. 103 as being unpatentable over Ferber (U.S. 2012/0262117), in view of Sa (U.S. 8461805), and further in view of Cao (U.S. 2006/0125445).

Regarding claim 1, Ferber discloses a piece of luggage configured to provide an electronic charge to a mobile electronic device ([0037], a bag 20 for use with a portable charging system 22, as illustrated in Figs 1-4. Although the bag shown as backpack, however any bag or piece of luggage is contemplated. [0040], Fig 4, the pocket 28 may have one or more compartments 36 where the mobile device is stored and cords 38 with various connectors 40 from the charging system 22 are used for charging the mobile device).
(Fig 3, see charging pocket 30 and zipper 32), the pouch defining at least one connection port opening (Fig 3, aperture 34) sized to correspond to the at least one electronic connection port (Fig 3, cords 38 via the aperture 34 (connection port) are run from the charging system 22 would have connection port for charging connectors 40 to charge a battery of a mobile device (implicit). [0039])
Ferber further discloses wherein the rechargeable battery (Fig 3-5, battery 52; [0043]) is substantially concealed when it is secured within the concealing pouch except through the at least one connection port opening (Fig 3, interior charging pocket 30 concealing the charging system 22 with a zipper 32 which may be close or opened for securing the charging system; [0039]. The charging system 22 has a battery 52 is sized to be received within the charging
pocket 30. [0043]).
Ferber does not explicitly disclose a rechargeable battery having at least one electronic connection port defined into a battery housing of the rechargeable battery. Instead, Ferber uses a charger (232, Fig. 22) which comprises a connection port positioned with respect to the piece of luggage in the manner claimed. The charger transmits charging power to the rechargeable battery (230) as explained in paragraph 70. However, it would have been obvious to incorporate the connection port directly on the rechargeable battery (rather than on the charger).
For example, Sa discloses a rechargeable battery (Fig 3, battery 5. Col 2, Ln 40-42) having at least one electronic connection port (Fig 2&3, first connecting port 10. Col 3, Ln 40-42; Col 5, Ln 28-30) defined into a battery housing (Fig 2, battery housing 3. Col 3, Ln 17-19) of the rechargeable battery (Fig 3, battery 50, Li-type. Col 3, Ln 60-64). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify the rechargeable battery of Ferber to include the rechargeable battery having at least one electronic connection port within the battery housing as disclosed by Sa for directly connecting the connection port on the battery to an external connection port during an external charging or to a second electronic device or second rechargeable battery pack during an external output operation (Abstract).
The combination does not explicitly teach (the pouch defining at least one connection port opening) proximately aligned with (and sized to correspond to the at least one electronic connection port).
Cao teaches the pouch (10, Fig. 1) defining at least one connection port opening (opening of 332, Fig. 1) proximately aligned with and sized to correspond to the at least one electronic connection port (332, Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify the concealed pouch of Ferber to include Cao’s at least one connection port opening proximately aligned with and sized to correspond to the at least one electronic connection port, in view of Sa’s, in order to easily access the connection port using the connection port opening of the pouch as a guide (Note: Cao’s connection port openings aligned and sized electronic connection ports 332 and 333 Fig. 1 and 3 are similar to connection port openings aligned and sized electronic connection ports 52 and 54 of the Application’s Fig. 6).
Regarding Claim 2, Ferber discloses the piece of luggage according to claim 1, in view of Sa and further in view of Cao. 
Ferber does not explicitly disclose wherein the rechargeable battery includes a first electronic connection port and a second electronic connection port each defined into the battery housing.
Sa discloses wherein the rechargeable battery includes a first electronic connection port (Fig 2& 3, first connection port 10) and a second electronic connection port (Fig 2&3, second connection port 20) each defined into the battery housing (Fig 2, 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify the rechargeable battery of Ferber to include the rechargeable battery having at least one electronic connection port within the battery housing as disclosed by Sa for the benefit of enabling the battery connection port to electrically connect during charging with an external connection port of the electronic device (e.g., mobile phone) for charging by the battery (Abstract, Figs 2&3, Col 3, Ln 17-45; Col 5, Ln 28-44).
The combination does not explicitly teach (wherein the pouch defines a first electronic connection port opening) proximately aligned (and sized to correspond to the first electronic connection port, and a second electronic connection port opening) proximately aligned (and sized to correspond to the second electronic connection port).
Cao teaches wherein the pouch (10, Fig. 1) defines a first electronic connection port opening (opening of 332, Fig. 1) proximately aligned and sized to correspond to the first electronic connection port (332, Fig. 1), and a second electronic connection port opening (opening of 333, Fig. 1) proximately aligned and sized to correspond to the  effective filing date of the instant application to modify the concealing pouch of Ferber to include Cao’s a first electronic connection port opening proximately aligned and sized to correspond to the first electronic connection port, and a second electronic connection port opening proximately aligned and sized to correspond to the second electronic connection port, in view of Sa’s, in order to easily access the connection ports using the connection port openings of the pouch as the guides.

Regarding Claim 3, the piece of luggage according to claim 2, in view of Sa and further in view of Cao. Ferber does not explicitly disclose wherein the first electronic connection port is a pin port and the second electronic connection port is a USB port.
However, Sa discloses the first electronic connection port is a pin port (Fig 2, pin
connector 10, Col 5, Ln 28-38) and the second electronic connection port is a USB port (Fig 2, USB port 22, Col 3, Ln 47-52). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify the rechargeable battery of Ferber to include both a pin and USB connection port with in the battery housing as disclosed by Sa, in view of Cao’s, in order to enable charging the battery using the pin connector and the USB port can provide power output so that the battery can charge an electronic device or other rechargeable battery packs. (Abstract, Figs 2&3, Col 3, Ln 17-45; Col 5, Ln 28-44).

Regarding Claim 4, the piece of luggage according to claim 1, in view of Sa and further in view of Cao, wherein the concealing pouch is secured within a pocket disposed on the interior surface of the piece of luggage and the pocket is without battery specific passages extending to an outside surface of the piece of luggage (Fig 3, interior charging pocket 30 concealing the charging system 22 with a zipper 32 which may be close or opened for securing the charging system. [0039, 0040]).

Regarding Claim 8, the piece of luggage according to claim 1, in view of Sa and further in view of Cao, wherein the concealing pouch is free of straps and flaps which may interfere with access to the battery or items within the pocket (Fig 3, interior charging pocket 30 concealing the charging system 22 with a zipper 32 which may be closed or opened for securing the charging system. [0039, 0040]).

Regarding Claim 9, the piece of luggage according to claim 1, in view of Sa and further in view of Cao, wherein the outside surface of the piece of luggage is not adjusted to accommodate the rechargeable battery or charging thereof (Fig 1-3, a bag or a piece of luggage 20, have the charging system 22 within the charging pocket 30 concealed with a zipper 30 inside pocket 26. The charging system is concealed within the pocket and does not have any hindrance from outside.
Examiner interprets the limitation meaning that the luggage does not have battery charging from outside. The luggage 10 contains the battery internal to the bag as shown in Fig 1-4).

Regarding Claim 13, the piece of luggage according to claim 1, in view of Sa and further in view of Cao, wherein the piece of luggage is a suitcase ([0037], a bag 20 for use with a portable charging system 22, as illustrated in Figs 1-4. Although the bag shown as backpack, however any bag or piece of luggage is contemplated including a suitcase).

Regarding Claim 14, the piece of luggage according to claim 1, in view of Sa and further in view of Cao, wherein the piece of luggage is a briefcase ([0037], a bag 20 for use with a portable charging system 22, as illustrated in Figs 1-4. Although the bag shown as backpack, however any bag or piece of luggage is contemplated including a briefcase).

Regarding Claim 15, Ferber discloses a totable luggage item configured to
provide an electronic charge to a mobile electronic device ([0037], a bag 20 for use with a portable charging system 22, as illustrated in Figs 1-4. Although the bag shown as
backpack, however any bag or piece of luggage is contemplated. [0040], Fig 4, the pocket 28 may have one or more compartments 36 where the mobile device is stored and cords 38 with various connectors 40 from the charging system are used for charging the mobile device).
Ferber further discloses wherein the pouch (Fig 23, interior pocket 204) defines a first electronic connection port opening sized to correspond to the first electronic connection port, and a second electronic connection port opening sized to correspond to the second electronic connection port ([0067] a USB charging cord 214 may be provided to charge a user’s tablet in a compartment sized their tablet. The opening 228 at top of bag allow easy access to the female USB connector 216 that is provided in compartment 212 in the front pocket 202 [0064-0066]).
Ferber further discloses wherein the rechargeable battery is secured to an interior surface of the piece of luggage within a concealing pouch (Fig 3, see charging pocket 30 and zipper 32).
Ferber further discloses wherein the rechargeable battery (Fig 3-5, battery 52; [0043]) is substantially concealed when it is secured within the concealing pouch except through the first and second connection port openings (Fig 3, interior charging pocket 30 concealing the charging system 22 with a zipper 32 which may be close or opened for securing the charging system; [0039]. The charging system 22 has a battery 52 is sized to be received within the charging pocket 30. [0043]).
Ferber further discloses wherein the concealing pouch is secured within a pocket
disposed on the interior surface of the piece of luggage wherein said pocket is without battery specific passages extending to an outside surface of the piece of luggage (Fig 3, interior charging pocket 30 concealing the charging system 22 with a zipper 32 which may be close or opened for securing the charging system, [0039]).
Ferber does not explicitly disclose a rechargeable battery having a first electronic
connection port defined into a battery housing for the rechargeable battery and a second electronic connection port defined into the battery housing.
However, Sa discloses wherein the rechargeable battery includes a first electronic connection port (Fig 2& 3, first connection port 10) and a second electronic connection port (Fig 2&3, second connection port 20) each defined into the battery (Fig 2, 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify the battery housing of Ferber to include the rechargeable battery having at least one electronic connection port within the battery housing as disclosed by Sa for the benefit of enabling the battery connection port to electrically connect during charging with an external connection port of the electronic device (e.g., mobile phone) for charging by the battery (Abstract, Figs 2&3, Col 3, Ln 17-45; Col 5, Ln 28-44).
The combination does not explicitly teach wherein the pouch defines a first electronic connection port opening proximately aligned and sized to correspond to the first electronic connection port, and a second electronic connection port opening proximately aligned and sized to correspond to the second electronic connection port.
Cao teaches wherein the pouch (10, Fig. 1) defines a first electronic connection port opening (opening of 332, Fig. 1) proximately aligned and sized to correspond to the first electronic connection port (332, Fig. 1), and a second electronic connection port opening (opening of 333, Fig. 1) proximately aligned and sized to correspond to the second electronic connection port (333, Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify the concealing pouch of Ferber to include Cao’s a first electronic connection port opening proximately aligned and sized to correspond to the first electronic connection port, and a second electronic connection port opening proximately aligned and sized to correspond to the second electronic connection port, in view of Sa’s, in order to easily access the connection port using the connection port openings of the pouch as the guides.
Regarding Claim 16, Ferber discloses the totable luggage item according to claim 15, in view of Sa and further in view of Cao. Ferber does not explicitly disclose wherein the first electronic connection port is a pin port and the second electronic connection port is a USB port.
However, Sa discloses the first electronic connection port is a pin port (Fig 2, pin
connector 10, Col 5, Ln 28-38) and the second electronic connection port is a USB port (Fig 2, USB port 22, Col 3, Ln 47-52). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify the electronic connection port of Ferber to include both a pin and USB connection port with in the battery housing as disclosed by Sa, in view of Cao’s, in order to enable charging the battery using the pin connector and the USB port can provide power output so that the battery can charge an external electronic device or other rechargeable battery packs.
(Abstract, Figs 2&3, Col 3, Ln 17-45; Col 5, Ln 28-44).

Regarding Claim 17, Ferber discloses the totable luggage item according to claim 15, in view of Sa and further in view of Cao. Ferber does not explicitly disclose wherein the rechargeable battery is charged by connecting a pin connector end of a universal connecting wire to the first electronic connection port and connecting a USB connection end of the universal connecting wire into an external electrical source.
However, Sa discloses the rechargeable battery (Fig 3, battery 5. Col 2, Ln 40-42) is charged by connecting a pin connector end (Fig 2, pin connector 10, Col 5, Ln 28-38) of a universal connecting wire to the first electronic connection port (Figs 2&3, first connecting port 10. Col 3, Ln 40-42; Col 5, Ln 28-30) and connecting a USB connection end of (Fig 2, USB port 22) the universal connecting wire into an external electrical source (Col 3, Ln 47-52). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify the rechargeable battery of Ferber to include both a pin and USB connection port with in the battery housing as disclosed by Sa, in view of Cao’s, in order to enable charging the battery using the pin connector and the USB port can provide power output so that the battery can charge an external electronic device or other rechargeable battery packs (Abstract, Figs 2&3, Col 3, Ln 17-45; Col 5, Ln 28-44).

Claims 5-7 and 10-12 are rejected, under 35 U.S.C. 103 as being unpatentable over Ferber (U.S. 2012/0262117), Sa (U.S. 8461805) and Cao (U.S. 2006/0125445), as disclosed above in claims 1 and 4, and further in view of Wilson, (U.S. 2011/0006725).

Regarding Claim 5, Ferber discloses the piece of luggage according to claim 4, in view of Sa and further in view of Cao. Ferber does not explicitly disclose wherein the pocket includes a sealable opening.
However, Wilson discloses wherein the pocket includes a sealable opening (Fig 1, portable container 100, includes charging pocket receiving device 120, which includes a receiving compartment closing device 125 such as a flap for securing charging pack or protection of compartment from environmental element from entering the compartment (e.g., rain and/ or dirt). [0020, 0022]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the 

Regarding Claim 6, Ferber discloses the piece of luggage according to claim 1, in view of Sa and further in view of Cao. Ferber does not explicitly disclose wherein the concealing pouch is formed of releasable seams for removal of the concealing pouch from the piece of luggage.
However, Wilson discloses wherein the concealing pouch is formed of releasable seams for removal of the concealing pouch from the piece of luggage (Fig 2, mounting device 170 is removably coupled to receiving device 120. [0029]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify the pocket of Ferber to include the concealing pouch is formed of releasable seams for removal of the concealing pouch from the piece of luggage as disclosed by Wilson, in view of Sa’s and further in view of Cao’s, in order to enable the charging pack to be attached or detached from the piece of luggage (Wilson, Abstract, Fig 1, [0018, 0021-0022, 0030]).

Regarding Claim 7, Ferber discloses the piece of luggage according to claim 1, in view of Sa and further in view of Cao. Ferber does not explicitly disclose wherein the pouch includes a sealable opening.
However, Wilson discloses wherein the pouch includes a sealable opening (Fig 1, portable container 100, includes charging pocket receiving device 120, which includes a receiving compartment closing device 125 such as a flap for securing charging pack or protection of compartment from environmental element from entering the compartment (e.g., rain and/ or dirt). [0020, 0022]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify the pocket of Ferber to include where the pouch includes a sealable opening as a flap for securing charging pack or protection of compartment as disclosed by Wilson, in view of Sa’s and further in view of Cao’s, in order to secure charging pack or to protect the compartment from environmental element from entering the compartment (Wilson, Abstract, Fig 1, [0021, 0022, 0026, 0027]).

Regarding Claim 10, Ferber discloses the piece of luggage according to claim 1, in view of Sa and further in view of Cao. Ferber does not explicitly disclose wherein the battery housing is stitched within the pouch.
However, Wilson discloses wherein the battery housing is stitched within the pouch (Fig. 1, container 10 as a briefcase includes receiving devicel20 that may be sewn to within the exterior surface 110. [0020]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify the battery housing of Ferber to include the battery housing is 

Regarding Claim 11, Ferber discloses the piece of luggage according to claim 1, in view of Sa and further in view of Cao. Ferber does not explicitly disclose wherein the battery housing is secured within the pouch by at least one releasable seam for removal of the rechargeable battery from the pouch.
However, Wilson discloses wherein the battery housing is secured within the pouch by at least one releasable seam for removal of the rechargeable battery from the pouch (Fig 2, mounting device 170 is removably coupled to receiving device 120. [0029]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify the battery housing of Ferber to include the battery housing is secured within the pouch by at least one releasable seam for removal of the rechargeable battery from the pouch as disclosed by Wilson, in view of Sa’s and further in view of Cao’s, in order to enable removal of the charging pack from the receiving device in the luggage (Fig 1, [0020-0022, 0030]).

Regarding Claim 12, Ferber discloses the piece of luggage according to claim 1, in view of Sa and further in view of Cao. Ferber does not explicitly disclose wherein the battery housing is stitched along at least two sides of the battery housing within the pouch.
(Fig 1, container 10 as a briefcase includes receiving device l20 that may be sewn to within the exterior surface 110. [0020]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify the battery housing of Ferber to include the battery housing is stitched along at least two sides of the battery housing within the pouch as disclosed by Wilson, in view of Sa’s and further in view of Cao’s, in order to enable the receiving device for enhanced stronger attachment to the luggage, Fig 1 [0021-0022]).

Claim 18 is rejected, under 35 U.S.C. 103 as being unpatentable over Ferber (U.S. 2012/0262117) , Sa (U.S. 8461805) and Cao (U.S. 2006/0125445), as disclosed above in claim 15, and further in view of Brown (U.S. 2010/0231161).

Regarding Claim 18, Ferber discloses the totable luggage item according to claim 15, in view of Sa and further in view of Cao. Ferber does not explicitly disclose wherein the rechargeable battery may be connected to a mobile electronic device and to an external electrical source at the same time.
However, Brown discloses wherein the rechargeable battery (Fig 1, battery 130) may be connected to a mobile electronic device (Fig 1, a laptop computer may be placed in laptop compartment 150, [0032]) and to an external electrical source at the same time (Fig 1, apparatus is powered when plugged into a retractable plug allows the laptop computer to be powered via wires connected to power strip 120 [0026, 0028]. Outlets 160 may be powered from battery 130 when no external power source is coupled to the apparatus, [0033]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify the rechargeable battery of Ferber to include wherein the rechargeable battery may be connected to a mobile electronic device and to an external electrical source at the same time as disclosed by Brown, in view of Sa’s and further in view of Cao’s, for the benefit of devices coupled to the internal interface are charged while the apparatus is coupled to an external power source. (Abstract, Fig 1, [0019, 0026, 0033]).
Claim 19 is rejected, under 35 U.S.C. 103 as being unpatentable over Ferber (U.S. 2012/0262117), Sa (U.S. 8461805) and Cao (U.S. 2006/0125445), as disclosed above in claim 15, and further in view of Fallhowe, (U.S. 2011/0050162).
Regarding Claim 19, Ferber discloses the totable luggage item according to claim 15, in view of Sa. Ferber does not explicitly teach (wherein the concealing pouch includes) a flap folded over (the concealing pouch with the first and second electronic connection port openings).
However, Fallhowe discloses wherein the concealing pouch includes a flap folded over (Fig 1, fabric power panel insert 12 of briefcase 10, with plurality of pockets 14,16, 8 with flap cover, [0018, 0019]) with the first and second electronic connection port openings (Fig 1, the briefcase 10, having fabric power panel that enable the user to recharge the mobile device batteries and the backup battery pack at the same time using a retractable cord and DC adapter; Abstract, [0017-0019, 0021], Fig 1, 2A and 4, Claim 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify the pocket of Ferber to include Fallhowe’s a flap folded over, in view of Sa’s and further in view of Cao’s to provide protection from outside environmental element (such as dust, etc.).
Whereas, Cao teaches wherein the pouch (10, Fig. 1; Cao) includes the first and second electronic connection port openings (openings of 332 and 333, Fig. 1) being defined to access either of the first and second electronic connection ports (332 and 333, Fig. 1) via the first and second electronic connection port openings (being defined in the flap of Fallhowe such that the flap does not need to be opened) to access either of the first and second electronic connection ports via the first and second electronic connection port openings. In other words, Cao discloses the first and second electronic connection port openings without any or free of  flap folded over the openings for easy accessing to the electronic connection ports.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 28, 2021